Smith, C. J.,
delivered the opinion of the court.
Appellant having secured a remand of the cause to a justice of the peace on the ground that neither the amount distrained for nor the value of the property seized exceeded the sum of two hundred dollars, the court below committed no error in refusing to permit him, in order to show that the justice of the peace was without jurisdiction, to prove that the property seized was worth more than that sum.
No error was committed by the exclusion of the evidence offered by appellant to show that at the time the attachment was sued out there remained on the leased premises agricultural products subject to appellee’s lien, more than sufficient to pay the rent claimed, for the réason that an attachment may issue under section 2848 of the Code, the one here invoked, when the landlord shall have just cause to suspect, and shall verily believe, that his tenant will remove from the leased premises any part of the agricultural products on which he has a lien.
The evidence intended to show that appellant’s holding over after notice to quit was because of his belief entertained in good faith that he had the right so to do was also properly excluded for the reason that the liability of a tenant holding over after notice to quit for double rent is made absolute by section 2883 of the *895Code without reference to his good or bad faith in so doing. The decisions to the contrary to which we have been referred, so far as we have been able to ascertain, are based upon statutes providing for, double rent in event a tenant willfully holds over after notice'to quit, and are consequently of no assistance here, for “the word ‘willfully’, means not merely voluntarily, but with a bad purpose.” 8 Words and Phrases (1st Ed.) 7469.

Affirmed.

On SUGGESTION op EeWe.
Appellant suggests that, in holding that the court below committed no error in excluding the evidence offered by him to show “that at the time the attachment was sued out there remained on the leased premises agricultural products subject to appellee’s lien more than sufficient to pay the rent claimed,” we overlooked the provision of the statute that such removal must be of such character “that distress cannot be made.” This provision of the statute has no application to agricultural products on which a lien is given by statute independent of the seizure thereof at the instance of the landlord, but applies only to such property as may be subjected to the payment of rent by seizure without prior lien thereon. The distinction made by the statute between these two classes of property was referred to in Henry v. Davis, 60 Miss. 212, and the reason therefor explained.

Overruled.